FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 21, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 TAMARA RANNEVA,
              Plaintiff–Appellant,                       No. 10-1545
 v.                                            (D.C. No. 1:10-CV-02212-ZLW)
 SOCIAL SECURITY                                           (D. Colo.)
 ADMINISTRATION, (SSA);
 DENVER DEPARTMENT OF
 HUMAN SERVICES, (DDHS);
 JEWISH FAMILY SERVICES OF
 COLORADO (JFS),
              Defendants–Appellees.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Plaintiff Tamara Ranneva appeals from the district court’s dismissal of her

action without prejudice based on her failure to comply with the magistrate


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
judge’s order to file an amended complaint that complied with Rule 8 of the

Federal Rules of Judicial Procedure. The magistrate judge’s order informed Ms.

Ranneva of Rule 8’s requirements and warned her that her case would be

dismissed if she failed to comply with this order. In its order dismissing the

action, the district court concluded the magistrate judge had correctly instructed

Ms. Ranneva to file an amended complaint and Ms. Ranneva’s complaint should

be dismissed without prejudice based on her failure to do so.

      On appeal, Ms. Ranneva argues she was not required to comply with the

order directing her to file an amended complaint because that order was an invalid

anonymous forgery that had not been authored by the magistrate judge, since the

order contained only a typed “/s/” electronic signature instead of the magistrate

judge’s handwritten signature. Ms. Ranneva also argues the district court violated

judicial procedures by mistakenly referring to her as a prisoner, rearranging the

order of the defendants on the case caption, listing the wrong docket number on

an order, forging stamps and dates on court documents, failing to provide her with

a copy of the local rules, and sending her anonymous unsigned orders.

      After thoroughly reviewing the record on appeal, we conclude that the

district court did not abuse its discretion by dismissing this action without

prejudice. See Nasious v. Two Unknown BICE Agents, 492 F.3d 1158, 1161-62

(10th Cir. 2007). Ms. Ranneva was not free to ignore the order requiring an

amended complaint simply because she erroneously believed this order to be

                                          2
invalid based on the lack of a handwritten signature. To the extent Ms. Ranneva’s

other arguments are supported by the record, they do not show any prejudicial

effect on her legal rights. Although we construe Ms. Ranneva’s pro se filings

liberally and are aware of the difficulties she faces in proceeding pro se as an

immigrant with limited English skills, we simply see no arguable legal basis for

reversal in her appellate brief and supplemental filings. We therefore AFFIRM

the judgment of the district court and DENY Ms. Ranneva’s motion for leave to

proceed in forma pauperis on appeal. Ms. Ranneva is required to immediately

make full payment of her appellate filing fees.


                                              ENTERED FOR THE COURT


                                              Monroe G. McKay
                                              Circuit Judge




                                          3